Justice PATTERSON
delivered the opinion of the Court.
These appeals present a question of statutory interpretation. The Court construes N.J.S.A. 2C:52-2(a), a component of the statutory scheme that authorizes the expungement of the records of certain criminal convictions under conditions established by the Legislature. That provision permits the expungement of a convic*59tion for certain indictable offenses if the petitioner “has been convicted of a crime ... and ... has not been convicted of any prior or subsequent crime[.]” N.J.S.A. 2C:52-2(a). The Court determines whether the statutory language bars expungement of the convictions of a defendant who pleads guilty in a single proceeding to multiple offenses that were committed within a short period of time.
Petitioner J.S. pled guilty to two drug offenses committed within five days of one another. Petitioner G.P.B. pled guilty to four offenses arising from his attempt, in several communications over a two-day period, to offer political contributions to public officials in exchange for an award of public contracts or a negative vote on a municipal resolution. After serving their sentences, both petitioners sought expungement of their criminal records. In each proceeding, the trial court granted the expungement petition, reasoning that each petitioner’s closely-related offenses constituted a single “crime” within the meaning of N.J.S.A 2C:52-2(a). In each case, an appellate panel reversed the trial court’s determination, construing N.J.S.A. 2C:52-2(a) to bar expungement when the petitioner committed multiple offenses on separate occasions, even when those offenses occurred in quick succession.
We affirm the Appellate Division’s decisions in both appeals. We construe the plain language of N.J.S.A 2C:52-2(a) to preclude expungement when the petitioner has been convicted of multiple crimes, even when those crimes occurred within a short span of time. Our interpretation of N.J.S.A. 2C:52-2(a) is supported by the Legislature’s decision to amend the statute following an Appellate Division decision that permitted expungement of multiple convictions arising from a short-term “spree” of offenses. We conclude that, as it is currently drafted, N.J.S.A. 2C:52-2(a) does not authorize expungement of the criminal records of individuals who are in the position of petitioners. If the Legislature determines that expungement should be available to such individuals, it can amend the statute to clarify its intent in that regard.
*60I.
A.
J.S. is a thirty-four-year-old former New Jersey resident, who now lives in Florida. Before moving, he worked as a manager in the health care field. In June 2000, when J.S. was a sophomore at Kean University, he was arrested after twice selling marijuana to an undercover police officer during a five-day period. The first sale occurred on June 16, 2001, and involved 25.2 grams of marijuana. The second sale occurred on June 21, 2001, and involved 100 grams of marijuana.1
J.S. was arrested and charged with a total of nine offenses: one count of second-degree distribution of a controlled dangerous substance (CDS) while on or within five hundred feet of a public park, N.J.S.A. 2C:35-7.1(a); two counts of third-degree possession of a CDS with intent to distribute while on or within 500 feet of a public park, N.J.S.A 2C:35-7.1(a); one count of third-degree possession of a CDS with intent to distribute, N.J.S.A. 2C:35-5(b)(11); one count of third-degree distribution of a CDS, N.J.S.A. 2C:35~5(b)(11); one count of third-degree distribution of a CDS while on or within 500 feet of a public park, N.J.S.A. 2C:35-7.1(a); one count of fourth-degree possession of a CDS with intent to distribute, N.J.S.A. 2C:35-5(b)(12); one count of fourth-degree distribution of a CDS, N.J.S.A. 2C:35-5(b)(12); and one count of fourth-degree possession of a CDS, N.J.S.A. 2C:35-10(a)(3). J.S. was also issued a summons charging him with two counts of disorderly persons marijuana possession, N.J.S.A. 2C:35-10(a)(4). Four of the charges arose from J.S.’s sale of marijuana on June 16, 2001, and the remaining five charges arose from J.S.’s sale of marijuana on June 21, 2000.
*61On May 29, 2001, J.S. pled guilty to a fourth-degree distribution charge, arising from his June 16, 2001 sale of marijuana, and to a third-degree distribution charge, arising from his June 21, 2000 sale of marijuana. Thus, J.S.’s convictions arose from two drug distribution offenses that involved small quantities of marijuana and occurred five days apart. J.S. was sentenced to a three-year term of noncustodial probation. He completed his sentence on February 8, 2007, and has paid the fees assessed by the sentencing court.
Five years after completing his sentence, J.S. filed the expungement petition that is the subject of this appeal. He stated in his supporting affidavit that he was interested in pursuing a nursing degree, but had not yet applied to nursing school because he anticipated that his criminal record would bar a career in nursing. The State opposed the petition, arguing that J.S. was not eligible for expungement because his convictions arose from two offenses committed five days apart.
The trial court held a hearing and granted J.S.’s expungement petition. It reasoned that J.S.’s two offenses constituted a “single spree,” and that under the Appellate Division’s decision in In re Fontana, 146 N.J.Super. 264, 267, 369 A.2d 935 (App.Div.1976), those offenses constituted a solitary “crime.” The trial court concluded that J.S. had no conviction for a “prior or subsequent crime” for purposes of N.J.S.A. 2C:52-2(a).
Because only five years had passed since the completion of J.S.’s sentence of probation, he was ineligible for expungement under the original version of N.J.S.A 2C:52-2(a), which mandates a ten-year period before an offender may seek expungement. Instead, the trial court granted J.S.’s petition under two provisions added to the statute in a 2010 amendment. See L. 2009, c. 188. The court found that J.S. satisfied the “public interest” prong of N.J.S.A. 2C:52-2(a)(2), which requires “the passage of five years[,] no additional convictions[,] and a finding that expungement is in the public interest,” In re Kollman, 210 N.J. 557, 571, 46 A.3d 1247 (2012). The trial court also relied on N.J.S.A. 2C:52-2(c), *62which permits expungement of a conviction for the sale of twenty-five grams of marijuana or less despite the general bar on expungement of convictions “for the sale or distribution of a [CDS] or possession thereof with intent to sell[.]” N.J.S.A. 2C:52-2(e)(l). The court ordered that J.S.’s criminal record be expunged, subject to limitations and exceptions set forth in the expungement statute, N.J.S.A. 2C:52-1 to -32.
The State appealed. In an unpublished opinion, the Appellate Division reversed the trial court’s order of expungement. The panel held that the trial court had improperly relied on Fontana, supra, 146 N.J.Super. at 267, 369 A.2d 935, because Fontana applied an earlier version of the expungement statute, N.J.S.A 2A:164-28, containing language distinct from that of N.J.S.A. 2C:52-2(a). Instead, the panel adopted the reasoning of another appellate panel, applying the current expungement statute and rejecting the “one-night spree” concept. See In re Ross, 400 N.J.Super. 117, 123, 946 A.2d 86 (App.Div.2008). Deeming the statutory text clear and unambiguous, the panel held that J.S.’s two offenses were “prior or subsequent” to one another, thus barring expungement in his case.
We granted certification. 217 N.J. 304, 88 A.3d 936 (2014).
B.
Petitioner G.P.B. is a fifty-two-year-old New Jersey resident. He owns an environmental planning and land development consulting company. On April 19 and 20, 1999, G.P.B. committed several offenses in support of a scheme to offer illegal gifts to local officials in a particular municipality, in order to obtain a public contract for his business and a specific vote on a municipal resolution.
On April 19, 1999, G.P.B. and another individual had several conversations in furtherance of a conspiracy to carry out this scheme. G.P.B. and his co-conspirator spoke by telephone with the town’s mayor, and offered him a $24,000 contribution to his county political party. In exchange, the mayor was asked to *63select G.P.B.’s company for several public contracts. In the alternative, G.P.B. and his co-conspirator offered the mayor a $10,000 contribution in exchange for selecting the company for all but one of the municipal contracts.
The same day, G.P.B. and his co-conspirator spoke by telephone in separate conversations with two members of the town council in the same municipality. G.P.B. offered each of the council members a $5000 campaign contribution in exchange for a negative vote on a municipal resolution, which would have awarded a contract to a competing business. The resolution was scheduled to be voted on the following day.
On April 20,1999, the day of the scheduled vote, G.P.B. advised at least one of the council members that he would be provided with part of the money in advance of the vote. One of the officials contacted the county prosecutor, and G.P.B. was promptly arrested.
The State charged G.P.B. with four offenses: one count of third-degree conspiracy to offer gifts to a public servant and three counts of third-degree offering gifts to a public servant, N.J.S.A. 2C:5-2; N.J.S.A. 2C:27-6(b) (repealed 2003). In September 1999, G.P.B. pled guilty to all four offenses. He was sentenced to a county correctional facility for a term of thirty days, to be served on weekends. He was also required to serve 100 hours of community service and fined $10,000. He paid his fine immediately, and completed his sentence of incarceration and his community service on November 1, 2002.
G.P.B. filed his petition for expungement on November 26, 2012, approximately ten years after his convictions. He argued that for purposes of N.J.S.A. 2C:52-2(a), his offenses comprised a single “crime” committed over a forty-eight hour period, rather than a series of separate offenses. The State opposed G.P.B.’s petition for expungement, arguing that each of G.P.B.’s acts constituted a distinct crime and that his offenses were not consolidated into a single crime by virtue of the admitted conspiracy. The State *64maintained that G.P.B. did not meet the requirements of N.J.S. A. 2C:52-2(a).
The trial court granted G.P.B.’s expungement petition. It reasoned that G.P.B.’s crimes were all part of a continuing conspiracy to influence a governing body and achieve a single aim. The trial court viewed the admitted conspiracy between G.P.B. and the second individual as linking the charges together as one “crime” for purposes of N.J.S. A. 2C:52-2(a).
In a published opinion, the Appellate Division reversed the trial court’s grant of G.P.B.’s expungement petition. In re G.P.B., 436 N.J.Super. 48, 52, 91 A.3d 648 (App.Div.2014). The panel rejected the argument that the one-night “crime-spree” concept of Fontana, supra, 146 N.J.Super. at 267, 369 A.2d 935, applied to the language of the current statute governing expungement of indictable offenses, N.J.S.A. 2C:52-2. Id. at 51, 369 A.2d 935. Noting that G.P.B. had pled guilty to four offenses on two different days, it concluded that he was not entitled to expungement. Id. at 50, 52, 369 A.2d 935.
We granted G.P.B.’s petition for certification. 219 N.J. 630, 99 A.3d 834 (2014).
II.
A.
In support of his appeal, J.S. invokes the legislative purpose of the expungement statute: to assist the “one-time offender” who has led an otherwise lawful existence. N.J.S.A. 2C:52-32. He argues that the concept of a “one-time offender” is not limited to the individual who has committed only a single unlawful act. J.S. asserts that the term “one-time offender” encompasses an individual convicted of acts that constitute a continuing course of conduct, or crime “spree.” He urges the Court to apply the principle set forth by the Appellate Division in Fontana, on the ground that Fontana furthers the rehabilitative goal of the expungement law.
*65The State argues that J.S.’s reliance on Fontana is misplaced. It asserts that the language of N.J.S.A. 2C:52-2(a) plainly excludes a petitioner who has committed multiple crimes in a single “spree.” Although the State urges the Court to affirm the Appellate Division’s determination, it takes issue with the Appellate Division’s view that N.J.S.A. 2C:52-2(a) may permit expungement of multiple crimes committed on the same date. To the State, the “prior or subsequent crime” language of the statute evinces the Legislature’s intent to limit expungement to offenders convicted of a single crime, no matter how close in time that crime might be to another offense. It contends that J.S., convicted of two offenses five days apart, is clearly outside of the parameters of N.J.S.A. 2C:52-2(a).
B.
G.P.B. does not urge the Court to adopt the Appellate Division’s approach in Fontana or to recognize a crime “spree” as a sole offense in applying N.J.S.A 2C:52-2(a). Instead, G.P.B. argues for a construction of the statute that would permit the expungement of multiple, interdependent crimes committed concurrently over a single twenty-four-hour period as part of a unitary scheme. He focuses on his conviction for conspiracy, arguing that the conspiracy and its overt acts constitute a single offense, and that he committed no “prior” or “subsequent” crime.
The State relies on Ross, supra, 400 N.J.Super. at 117, 946 A.2d 86, to counter G.P.B.’s construction of N.J.S.A. 2C:52-2(a). It argues that because G.P.B. offered gifts to three different public officials in three separate conversations, he cannot be viewed as a “one-time offender” who committed a single crime. N.J.S.A. 2C:52-32. The State characterizes each of the four offenses at issue to be a distinct offense with a “prior” crime, a “subsequent” crime, or both in G.P.B.’s record. It urges the Court to affirm the Appellate Division’s determination.
*66III.
A.
The expungement statute at the heart of these appeals serves “to eliminate ‘the collateral consequences imposed upon otherwise law-abiding citizens who have had a minor brush with the criminal justice system.’ ” Kollman, supra, 210 N.J. at 568, 46 A.3d 1247 (quoting In re T.P.D., 314 N.J.Super. 643, 648, 715 A.2d 1048 (Law Div.1997), ajfd o.b., 314 N.J.Super. 535, 715 A.2d 994 (App.Div.1998)). The Legislature intended the statute to “provid[e] relief to the one-time offender who has led a life of rectitude and disassociated himself with unlawful activity[.]” N.J.S.A. 20:52-32.
From the first iteration of New Jersey’s expungement laws to the current statutory language, the Legislature has consistently strived to limit expungement to offenders who have committed no more than an isolated infraction in an otherwise law-abiding life. As originally enacted in 1931, and as amended in 1936, the statute required that the offender have been convicted only once, and that “no subsequent conviction has been entered against” the offender. L. 1931, c. 345, § 1; L. 1936, c. 174, § l.2 As explained in the legislative history of the 1936 amendment,
[t]he purpose of this act is to assist only those persons who have one single conviction against them, and from the time of the conviction and for a pei-iod of ten years thereafter have lived exemplary lives during that time and are able to show by them petition that they have made a complete moral change.
[Sporesor's Statement to Assemb. 298 (Feb. 10,1936).]
A later version of the statute with similar language — permitting expungement if the offender has “a criminal conviction” with a suspended sentence or fine, but “no subsequent conviction” entered against him or her — appeared in the statute until the *67Legislature’s 1979 reorganization of the Criminal Code. N.J.S.A. 2A:164-28 (repealed 1979).3
That statutory language was the subject of the Appellate Division’s analysis in Fontana, supra, 146 N.J.Super, at 267, 369 A.2d 935. There, the defendant pled guilty in one plea hearing to ten thefts committed during a nine-day period in February and March of 1962. Ibid. Reasoning that the statute’s purpose of “providing an incentive for rehabilitation of a person convicted of crime” would be furthered by expungement, the Appellate Division imported from sentencing law the concept of a “one-night spree”:
The crimes which form the basis of the convictions all involved the same participants and were committed within a comparatively short time. The judgments of conviction on the pleas of guilty were all entered on the same day. The criminal conduct can be viewed as akin to a “one[-]night spree[,]” which has generally received special consideration in sentencing, State v. McBride, 127 N.J.Super. 399 [317 A.2d 727] (App.Div.1974), affd 66 N.J. 577 [334 A.2d 27] (1975), and the convictions as one conviction within the intent and meaning of the statute. Cf. State v. McCall, 14 N.J. 538 [103 A.2d 376] (1954); State v. Johnson, 109 N.J..Super. 69 [262 A.2d 238] (App.Div.1970).
[Id. at 267, 369 A.2d 935.] 4
*68Three years after Fontana, as part of a comprehensive reform of the Criminal Code, the Legislature combined previous expungement provisions that were found in different criminal statutes with “others dealing with drug and juvenile offenses into a single chapter, Chapter 52 of the new Code of Criminal Justice.” State v. A.N.J., 98 N.J. 421, 425, 487 A.2d 324 (1985) (citing L. 1979, c. 178). The legislative committees reviewing the amendment stated that the revised Chapter 52 “spells out an equitable system of expungement of indictable and nonindictable convictions, as well as of arrest records,” and “provides for a practical administrative procedure” to isolate, but not destroy, expunged records. S. Judiciary Comm. Statement to S. 3203, at 11 (June 18, 1979); Assemb. Judiciary, Law, Pub. Safety & Defense Comm. Statement to Assemb. 3279, at 16 (June 28,1979).
In the revised expungement statute, the Legislature established a procedure for the filing and determination of a petition for expungement. L. 1979, c. 178 (codified at N.J.S.A. 2C:52-1 to - 32). When a court grants an expungement petition, “criminal records are extracted and isolated, but not destroyed.” Kollman, supra, 210 N.J. at 568, 46 A.3d 1247 (citations omitted). For most purposes, following expungement, “the arrest, conviction and any proceedings related thereto shall be deemed not to have occurred[.]” N.J.S.A 20:52-27. However, expunged records may be used in limited settings. See N.J.S.A. 2C:52-17 to -23, -27 (identifying permitted uses of expunged records); State v. XYZ Corp., 119 N.J. 416, 421, 575 A.2d 423 (1990) (noting that “a *69central purpose of the [1979] expungement statute was to ‘broaden[ ] the reliable base of information that will be maintained for law enforcement’ ” (quoting A.N.J., supra, 98 N.J. at 427-28, 487 A.2d 324)).
Significantly, the Legislature amended the language identifying the requirements for expungement when it enacted N.J.S.A. 2C:52-2, governing the expungement of indictable offenses:
In all cases, except as herein provided, wherein a person has been convicted of a crime under the laws of this State and who has not been convicted of any prior or subsequent crime, whether within this State or any other jurisdiction, and has not been adjudged a disorderly person or petty disorderly person on more than two occasions may, after the expiration of a period of 10 years from the date of his conviction, payment of fine, satisfactory completion of probation or parole, or release from incarceration, whichever is later, present a duly verified petition as provided in section 2C:52-7 to the Superior Court in the county in which the conviction was entered praying that such conviction and all records and information pertaining thereto be expunged.
[N.J.S.A. 2C:52-2(a); L. 1979, c. 178, § 109.]
Thus, instead of the former requirement that “no subsequent conviction has been entered against” the petitioner, see, e.g., N.J.S.A 2A:164-28 (repealed 1979), the Legislature limited ex-pungement to offenders who have not “been convicted of any prior or subsequent crime,” N.J.S.A 2C:52-2(a). The Legislature did not comment on the purpose of that amendment to the statutory text. S. Judiciary Comm. Statement to S. 3203, supra, at 11; Assemb. Judiciary, Law, Pub. Safety & Defense Comm. Statement to Assemb. 3279, supra, at 16.
In the decades since the enactment of N.J.S.A. 2C:52-2(a), this Court has not applied the statutory text to a case involving multiple offenses committed over a short period of time and adjudicated in a single conviction. The issue now before us was not raised in A.N.J., supra, 98 N.J. at 427, 487 A.2d 324, in which the Court applied a different provision of the expungement law, N.J.S.A. 2C:52-3, to a defendant with multiple disorderly persons offenses. In comparing the expungement provision for disorderly persons offenses with N.J.S.A 2C:52-2(a)’s treatment of indictable offenses, the Court commented that “[b]y making its disqualifier *70for another ‘crime’ both retrospective and prospective, the Legislature has frozen the rights of the two-time criminal.” A.N.J., supra, 98 N.J. at 424-27, 487 A.2d 324. Following that statement, the Court observed in a footnote, “[w]e need not cast doubt upon the view that a ‘one-night spree’ could still constitute a one-time offense.” Id. at 427 n. 3, 487 A.2d 324 (citing Fontana, supra, 146 N.J.Super. at 267, 369 A.2d 935). However, because AN.J. involved disorderly persons offenses addressed by N.J.S.A. 2C:52-3, rather than a conviction arising from multiple indictable offenses committed within a short period of time under N.J.S.A. 2C:52-2(a), the Court’s holding did not address the issue that is presented by this appeal. Id. at 427, 487 A.2d 324; see also In re J.N.G., 244 N.J.Super. 605, 609 n. 2, 583 A.2d 364 (App.Div.1990) (citing Fontana and noting that “[t]he State does not question that the three convictions are properly considered as one for expungement purposes”).
The first published appellate opinion analyzing in detail the revised “prior or subsequent crime” language of N.J.S.A. 2C:52-2(a) was the Appellate Division’s decision in Ross, supra, 400 N.J.Super. at 120-24, 946 A.2d 86. There, the petitioner pled guilty to one count of third-degree bribery in violation of the statute then in effect, N.J.S.A. 2C:27-6, based on several bribes offered to a housing inspector. Id. at 119, 946 A.2d 86. He also pled guilty to one count of fourth-degree false swearing, N.J.S.A. 2C:28-2, arising from false testimony given several months after the bribery incidents. Ibid. Although the petitioner’s conviction for false swearing was ineligible for expungement under N.J.S.A 2C:52-2(b), he sought to expunge the bribery conviction, invoking the “one-night spree” doctrine of Fontana. Id. at 120, 123, 946 A.2d 86. Relying on the plain language of N.J.S.A. 2C:52-2(a), the Appellate Division rejected the petitioner’s argument:
Unquestionably, the words “prior” and “subsequent” do not modify the term “conviction.” Instead, they modify the term “crime,” which leads to the conclusion that if two crimes are committed on separate occasions, they are precluded from expungement regardless of whether the two crimes carry a single sentencing date and therefore a single date of conviction. ... [H]ad the Legislature intended to *71permit the result petitioner urges, it would have used the language “and who has no prior or subsequent convictions.”
[Id. at 122, 946 A.2d 86.]
The panel concluded that when the Legislature used the term “subsequent crime” in N.J.S.A. 2C:52-2, “it intended to preclude expungement of a conviction where an individual commits a second crime even if the two crimes result in a single sentencing and conviction date,” thus rejecting the Appellate Division’s holding in Fontana. Id. at 123-24, 946 A.2d 86; see also In re R.Z., 429 N.J.Super. 295, 301-02, 58 A.3d 1178 (App.Div.2013) (applying reasoning of Ross and holding that petitioner bears burden to present prima facie proof that crimes were committed concurrently, not on “separate occasions”).
Two years after the Appellate Division’s decision in Ross, the Legislature amended the expungement law to “broaden opportunities for expungement.” Kollman, supra, 210 N.J. at 562, 46 A.3d 1247. The 2010 amendments to the statute created an alternative pathway for petitioners unable to comply with N.J.S.A 2C:52-2(a)’s presumptive ten-year waiting period: expungement under the “public interest prong” of N.J.S.A. 2C:52-2(a), requiring “the passage of five years; no additional convictions; and a finding that expungement is in the public interest.” Id. at 571, 46 A.3d 1247 (citing N.J.S.A. 2C:52-2(a)(2)). In addition, the Legislature expanded the law to permit expungement of certain third and fourth-degree CDS offenses, “where the court finds that expungement is consistent with the public interest, giving due consideration to the nature of the offense and the petitioner’s character and conduct since conviction.” N.J.S.A. 2C:52-2(c)(2); see also Kollman, supra, 210 N.J. at 571-72, 46 A.3d 1247 (construing requirements of alternative five-year pathway).
Notably, the Legislature’s 2010 effort to broaden the expungement opportunities for offenders, particularly individuals convicted of third- and fourth-degree CDS offenses, see L. 2009, c. 188, did not include any alteration to the “prior or subsequent crime” language of N.J.S.A. 2C:52-2(a) or abrogate the Appellate Division’s construction of that language in Ross. The provision rele*72vant to this appeal, N.J.S.A. 2C:52-2(a), remains in the form adopted by the Legislature in 1979. Compare N.J.S.A 2C:52-2(a) (current), with L. 1979, c. 178, § 109 (1979 enactment).
B.
In that context, the Court reviews the trial courts’ application of N.J.S.A. 2C:52-2(a) to the expungement petitions of J.S. and G.P.B. Because both trial courts resolved an issue of law in construing a statute, their determinations are reviewed de novo. State v. J.D., 211 N.J. 344, 354, 48 A3d 1031 (2012) (citing State v. Gandhi 201 N.J. 161,176, 989 A.2d 256 (2010)).
The Court’s interpretation of N.J.S.A. 2C:52-2 is guided by familiar principles of statutory construction. The Court’s role “is to effectuate the legislative intent of the expungement statute.” In re D.H., 204 N.J. 7, 17, 6 A.3d 421 (2010) (internal quotation marks and citations omitted); see also N.J. Dep’t of Children & Families v. A.L., 213 N.J. 1, 20, 59 A.3d 576 (2013).
The Court first looks to the statutory language as “the best indicator of [the Legislature’s] intent.” DiProspero v. Penn, 183 N.J. 477, 492, 874 A.2d 1039 (2005). If the plain language of the statute is clear and “susceptible to only one interpretation,” then the Court should apply that construction. Ibid, (citations omitted); see also Norman J. Singer & J.D. Shambie Singer, 1A Sutherland on Statutory Construction § 46:1, at 137-41 (7th ed. 2007) (“[W]here a statutory provision is clear and not unreasonable or illogical in its operation, a court may not go outside the statute to give it a different meaning.”). The statute’s words should generally be read in accordance with their ordinary meaning. DiProspero, supra, 183 N.J. at 492, 874 A.2d 1039 (citing Lane v. Holderman, 23 N.J. 304, 313, 129 A.2d 8 (1957)). However, those words should not be construed in a way that would produce an absurd result. See State v. Lewis, 185 N.J. 363, 369, 886 A.2d 643 (2005) (citing State v. Gill, 47 N.J. 441, 444, 221 A.2d 521 (1966)).
*73A statute should be considered in light of its surrounding provisions. N.J. Dep’t of Envtl. Prot. v. Huber, 213 N.J. 338, 365, 63 A.3d 197 (2013) (stating that “we must examine ... statutory language sensibly, in the context of the overall scheme in which the Legislature intended the provision to operate” (citing Merin v. Maglaki 126 N.J. 430, 436, 599 A.2d 1256 (1992))). To resolve inconsistencies among different sections of the expungement act, the Court must “seek the interpretation that will make the most consistent whole of the statute.” A.N.J., supra, 98 N.J. at 424, 487 A.2d 324 (citing Poswiatowski v. Standard Chlorine Chem. Co., 96 N.J. 321, 329-30, 475 A.2d 1257 (1984)); see also In re Petition for Referendum on City of Trenton Ordinance 09-02, 201 N.J. 349, 359, 990 A.2d 1109 (2010) (noting that Court must read statute’s sections “ ‘to provide a harmonious whole’ ” (quoting Burnett v. Cnty. of Bergen, 198 N.J. 408, 421, 968 A.2d 1151 (2009))).
The plain language of N.J.S.A. 2C:52-2(a) expresses the Legislature’s intent to permit expungement of a single conviction arising from multiple offenses only if those offenses occurred as part of a single, uninterrupted criminal event. Using the singular rather than the plural form, the statute authorizes expungement of “a crime under the laws of this State” — not one or more crimes closely related in circumstances or in time. N.J.S.A. 2C:52-2(a). With the expansive adjective “any,” N.J.S.A. 2C:52-2(a) excludes petitioners who have been “convicted of any prior or subsequent crime.” The statute’s import is clear: no matter how many offenses are resolved by one conviction, expungement is available only for a single “crime” and is unavailable if another “crime” took place before or after the offense to be expunged. See Ross, supra, 400 N.J.Super. at 122, 946 A.2d 86 (noting that Legislature’s choice to modify “crime,” rather than “conviction,” with adjectives “prior” and “subsequent,” supports conclusion that expungement is unavailable for crimes committed on separate occasions).
With a simple adjustment of its language, the Legislature could have authorized expungement of the records of a crime, even if the *74petitioner committed a prior or subsequent crime that was related, or close in time, to the crime to be expunged. Instead, in the broadest possible terms, the Legislature excluded from expungement a crime that preceded, or was followed by, any other crime.
That conclusion is underscored by the contrasting language used by the Legislature when it described multiple offenses committed on different occasions. For example, the statute authorizes expungement for an indictable offense if the petitioner “has not been convicted of any prior or subsequent crime ... and has not been adjudged a disorderly person or petty disorderly person on more than two occasions.”5 N.J.S.A. 2C:52-2(a). Another provision of the statutory scheme allows expungement of a disorderly persons offense if the petitioner, among other requirements, demonstrates that he or she has not been convicted “of another three disorderly persons or petty disorderly persons offenses[.]” N.J.S.A. 2C:52-3. Thus, when the Legislature has decided to allow expungement notwithstanding the presence of multiple offenses in the petitioner’s record, it has had no difficulty expressing that intent.
Moreover, the Legislature’s 1979 amendment of the statutory language is significant to our analysis. L. 1979, c. 178. Under the language of the prior statute, the question was whether the petitioner had a “subsequent conviction.” N.J.S.A. 2A:164-28 (repealed 1979). Although there is sparse guidance as to the meaning of that language in the legislative history of the predecessor expungement statute, the statement accompanying the first amendment to the statute in 1936 indicates that the Legislature’s purpose in enacting that version was to provide relief to someone with “one single conviction.” Sponsor’s Statement to Assemb. 293, supra. In that context, where the statutory language and legisla*75tive history require only one conviction, but are silent as to whether that conviction may have adjudicated multiple offenses, the Appellate Division adopted the “one-night spree” concept in Fontana, supra, 146 N.J.Super. at 267, 369 A.2d 935.
Thereafter, in its 1979 amendment to the statute, the Legislature altered the relevant inquiry. Instead of precluding expungement if a petitioner has a “subsequent conviction,” N.J.S.A. 2A:164-28 (repealed 1979), the current statute bars ex-pungement if the petitioner has a conviction for “any prior or subsequent crime.” N.J.S.A. 2C:52-2(a). Although the Legislature did not identify Fontana as a factor in that amendment, it is presumed to have been “ ‘thoroughly conversant with its own [prior] legislation and the judicial construction of its statutes.’ ” Nebesne v. Crocetti 194 N.J.Super. 278, 281, 476 A.2d 858 (App. Div.1984) (quoting Brewer v. Porch, 53 N.J. 167,174, 249 A.2d 388 (1969)); see also Kollman, supra, 210 N.J. at 572, 46 A3d 1247 (citing “long-standing canon of statutory construction” presuming Legislature’s familiarity with “judicial interpretation of its enactments”); State v. Chapland, 187 N.J. 275, 291, 901 A.2d 351 (2006) (stating that “the Legislature is presumed to be aware of the judicial construction placed on an enactment”). As the Court noted in Nagy v. Ford Motor Co., 6 N.J. 341, 348, 78 A.2d 709 (1951), “a change of language in a statute ordinarily implies a purposeful alteration in substance of the law.” (internal quotation marks omitted).
Thus, the Legislature that enacted N.J.S.A. 2C:52-2 is presumed to have been aware of the judicial construction of the expungement statute’s earlier version: the Appellate Division’s holding in Fontana that a “spree” of offenses could be expunged. See Ross, supra, 400 N.J.Super. at 123-24, 946 A.2d 86 (holding that, when it enacted N.J.S.A. 2C:52-2, Legislature “deliberately chose to alter the more expansive view of expungement that had existed under N.J.S.A. 2A:164-28 and that was exemplified by [the] decision in Fontana”). Notably, the Legislature has not further amended the statute since the Appellate Division in Ross rejected the “one-night spree” concept.
*76In their construction of the statute, our dissenting colleagues “view as most relevant the legislative focus on the verb ‘has been convicted’ rather than the majority’s focus on the timing of the crime.” Post at 82, 121 A.3d at 338. It is not the majority, but the Legislature, that has focused the inquiry on the “timing of the crime.” In the statute’s disqualifying phrase “and who has not been convicted of any prior or subsequent crime,” the adjectives “prior or subsequent” modify the noun “crime,” not the noun “conviction.” N.J.S.A. 2C:52-2(a). The Legislature could have written the statute as our dissenting colleagues describe it; indeed the prior statute, N.J.S.A. 2A.T64-28, used the term “subsequent conviction” to convey a meaning close to that urged in the dissent. Our task, however, is to construe the statute as it is written, and the language of N.J.S.A. 2C:52-2(a) makes clear the Legislature’s intent.
In short, notwithstanding its substantial expansion of opportunities for expungement in other respects in its 1979 and 2010 amendments,6 the Legislature evidently sought a stricter limit on the expungement of multiple offenses when it amended N.J.S.A. 2C:52-2 to add the term “prior or subsequent crime.” L. 1979, c. 178. The Legislature limited expungement to a single “crime.” N.J.S.A. 2C:52-2(a). A single crime does not necessarily result in a single offense, given that multiple charges may arise from one crime. Rather, it involves a single, uninterrupted criminal event or incident.7 The Legislature clearly intended to bar expunge*77ment when the offender has committed a second crime at an earlier or later time, whether or not those crimes are resolved in the same judgment of conviction. See ibid.; Boss, supra, 400 N.J.Super. at 123-24, 946 A.2d 86.
C.
The plain language of N.J.S.A. 2C:52-2(a) does not permit the expungement of the convictions of either petitioner in these appeals.
J.S. committed two offenses five days apart. His offenses were similar; each consisted of a sale of a small quantity of marijuana to an undercover officer and each led to a guilty plea to a distribution charge. J.S.’s crimes, however, were not committed as part of a single, uninterrupted criminal event. Instead, each was a discrete “crime” within the meaning of N.J.S.A. 2C:52-2(a), and the second offense was “subsequent” to the first. J.S. is not eligible for expungement under the statute’s plain language.
G.P.B. also committed his offenses within a short time frame — in his ease, the span of two days. His four offenses were committed in furtherance of the same conspiracy to influence municipal officials by offering gifts in exchange for votes on public questions before those officials. Each offense, however, consisted of a separate criminal event. Each of the communications that gave rise to the charges of offering gifts to a public servant occurred at a different time and in a separate telephone call to the public official whom G.P.B. sought to influence. His crimes, although related, were “prior” and “subsequent” to one another, and they are therefore not subject to expungement under N.J.S.A. 2C:52-2.
*78D.
Our dissenting colleagues invoke policy arguments in support of broader access to the remedy of expungement. Post at 78-79, 85-87, 121 A.3d at 336, 340-41. Our role, however, is to construe the expungement statute, not to “pass judgment on the wisdom of a law or render an opinion on whether it represents sound social policy.” Caviglia, v. Royal Tours of Am., 178 N.J. 460, 476, 842 A.2d 125 (2004) (citing State Farm Mut. Auto. Ins. Co. v. State, 124 N.J. 32, 45, 590 A.2d 191 (1991)). As the Court has noted, “ ‘[i]t goes without saying that the wisdom, good sense, policy and prudence (or otherwise) of a statute are matters within the province of the Legislature and not of the Court.’ ” State v. Gerald, 113 N.J. 40, 84-85, 549 A.2d 792 (1988) (quoting White v. Twp. of N. Bergen, 77 N.J. 538, 554-55, 391 A.2d 911 (1978), superseded by constitutional amendment as stated in State v. Cruz, 163 N.J. 403, 411-12, 749 A.2d 832 (2000)). If the Legislature determines that expungement should be available to offenders such as petitioners, convicted of multiple crimes that occurred in close succession but not concurrently, it has the authority to amend N.J.S.A. 2C:52-2 to effect that intent.
IV.
The judgment of the Appellate Division is affirmed.

 J.S. represented in his affidavit in support of his petition for expungement that his arrests followed a "horrible decision" to obtain marijuana for a "coworker" in transactions which generated no profit.


 The 1931 statute was limited to offenders whose sentences were suspended and as to whom twenty years had passed since the conviction. L. 1931, c. 345, § 1. The 1936 version expanded the reach of the statute to include cases in which a "minor fine [was] imposed” and more than ten years had elapsed since the offender’s conviction. L. 1936, c. 174, § 1.


 Between the 1936 amendment and the Legislature's 1979 reorganization of the Criminal Code, the expungement statute was amended several times without revision to this language: once in 1937, R.S. 2:192-15 (establishing fee payable by petitioner), once in 1952, see N.J.S.A. 2A:164-28 (repealed 1979), L. 1951, c. 344 (increasing fine amount to $1000), and once in 1976, L. 1975, c. 383 (revising list of eligible crimes, eliminating requirement that conviction result in suspended sentence or fine, and running ten-year expungement timeline from later of conviction or release from imprisonment or parole). Accord State v. Hawthorne, 49 NJ. 130, 138-39, 228 A.2d 682 (1967) (discussing evolution of early expungement statute), overruled on other grounds by State v. Sands, 76 NJ. 127, 147, 386 A.2d 378 (1978).


 The sentencing decisions cited by the Fontana panel in its application of a "one-night spree” concept to the expungement statute do not buttress the panel’s conclusion. In McBride, supra, the court mentioned that the crimes at issue were committed in "one night's spree," but it based its reduction of the defendant’s sentence on his "age and immaturity, including his cooperation with the police, and his pleas of guilty[.]” 127 NJ.Super. at 402, 317 A.2d 727. The Court in McCall, supra, did not discuss the concept of a one-night spree. 14 NJ. 538, 103 A.2d 376. There, this Court held that convictions for multiple offenses on the same day constituted a single conviction on "separate occasions” for *68purposes of NJ.S.A. 2A:85-12, a habitual-offender statute governing offenders sentenced for an offense after being "convicted on 3 separate occasions of high misdemeanors[.]” Id. at 544, 546-48, 103 A.2d 376 (internal quotation marks omitted). Johnson, supra, similarly involved a sentencing issue unrelated to the concept of a one-night spree; there, the Appellate Division held that, under the plain language of the Uniform Narcotic Drug Law, NJ.S.A. 24:18-47 (repealed 1971), a defendant who committed a second violation of that statute before being convicted of his first offense should be sentenced as a first offender, not a second offender. 109 NJ.Super. at 78, 262 A.2d 238. These decisions do not support the Fontana panel’s construction of the expungement statute then in effect, N.J.S.A. 2A: 164-28 (repealed 1979).


 Contrary to the view of our dissenting colleagues, post at 83-84, 121 A.3d at 338-39, the Legislature's language in addressing expungement of indictable offenses and its approach to disorderly persons is not parallel, but directly contrasting. See NJ.S.A. 2C:52-2(a); 2A Sutherland on Statutory Construction, supra, § 46:6, at 261-63 ("Different words used in the same, or a similar, statute are assigned different meanings whenever possible.'').


 N.J.S.A. 20:52-2 was amended on other occasions since 1979, but only the 2010 amendment expanded the availability of expungement. L. 2009, c. 188 (2010 amendment); see also L. 2013, c. 136 (adding offenses not available for expungement); L. 1994, c. 133 (Megan’s Law convictions not subject to expungement); L. 1993, c. 301 (precluding from expungement convictions by persons holding public office where crime involved such office); L. 1989, c. 300 (requiring notification of State Board of Medical Examiners upon receipt of petition for expungement in certain circumstances).


 Our dissenting colleagues misconstrue our holding to "preclude!] a person from even applying for expungement if he or she happens to plead to two *77counts — as opposed to one count — of an indictment as part of an agreement.” Post at 82, 121 A.3d at 338. This is not our holding; a single crime is subject to expungement under N.J.S.A. 2C:52-2(a), even if it results in multiple counts.